IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-60865
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ROBERT INGRAM,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 4:99-CR-56-ALL
                       --------------------
                          August 22, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     Robert Ingram appeals his sentence for possession with

intent to distribute crack cocaine.    He argues that his criminal

history category was improperly calculated because the

presentence investigation report did not show that he was

represented by counsel on several misdemeanor convictions.

Because Ingram did not raise this issue in the district court,

review is for plain error.     See United States v. Krout, 66 F.3d

1420, 1434 (5th Cir. 1995); United States v. Calverley, 37 F.3d

160, 162-64 (5th Cir. 1994)(en banc).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-60865
                                -2-

     No invalidity of any prior conviction is clear or obvious.

See, e.g., United States v. Follin, 979 F.2d 369, 376 n.7 (5th

Cir. 1992).   Accordingly, the district court did not commit plain

error in adopting the criminal history category as set forth in

the presentence investigation report.     The judgment of the

district court is AFFIRMED.